 Case 2:20-cv-00037-JLB-NPM Document 1 Filed 01/16/20 Page 1 of 13 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

                                 Case No.___________________

ATESCI LTD., a Turkish company,

       Plaintiff,

vs.

SARAC DISTRIBUTORS LLC, a Florida
limited liability company,

      Defendant.
____________________________________/

                                          COMPLAINT

       Plaintiff, ATESCI LTD., sues Defendant, SARAC DISTRIBUTORS LLC, and alleges the

following:

                                     NATURE OF ACTION

       1.      This is an action for breach of contract under the United Nations Convention on

Contracts for the International Sale of Goods; goods sold; account stated; and unjust enrichment

in excess of $75,000, exclusive of interest, attorneys’ fees, and costs.

                                             PARTIES

       2.     Plaintiff ATESCI LTD. (“Atesci” or “Plaintiff”) is a company organized and

existing under the laws of the Republic of Turkey with its regular and principal place of business

located at Abdulkadir Geylani Caddesi No.: 18, 06374 Ostim, Yenimahalle, Ankara, Turkey.

Atesci manufactures machinery for the manufacture of ammunition components and ammunition

reloading supplies and equipment. Atesci previously manufactured ammunition.

       3.     Defendant SARAC DISTRIBUTORS LLC (“Sarac” or “Defendant”) is a limited




                1450 BRICKELL AVENUE | SUITE 1900 | MIAMI, FLORIDA 33131-3453
                 t: 305-755-9500 | f: 305-714-4340 | WWW.BERGERSINGERMAN.COM
    Case 2:20-cv-00037-JLB-NPM Document 1 Filed 01/16/20 Page 2 of 13 PageID 2




liability company organized and existing under the laws of Florida with its regular and principal

place of business located at 6391 Corporate Park Circle, Suite 1, Fort Myers, Florida 33966. Sarac

represents itself, including on its social media pages, as an importer, distributor, and/or seller of

firearms and ammunitions to dealers in the United States, including the state of Florida.

                                  JURISDICTION AND VENUE

        4.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331, because

this action involves a claim for the violation of a treaty of the United States, and thus, the Court

has supplemental jurisdiction, pursuant to 28 U.S.C. §1367(a), over the rest of the claims asserted

herein because they form part of the same case or controversy as the CISG claim under Article III

of the United States Constitution. In addition, the Court has subject matter jurisdiction pursuant

to 28 U.S.C. §1332(a), because the Plaintiff is a citizen of the Republic of Turkey and the

Defendant is a citizen of the state of Florida, and the amount in controversy exceeds the sum of

$75,000, exclusive of interest, attorneys’ fees, and costs.

        5.     Venue properly lies in this judicial district pursuant to 28 U.S.C. § 1391(b)(1)

because the Defendant resides and conducts business in the district. Additionally, venue properly

lies in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the acts

and occurrences giving rise to the claims made in this action occurred within the district.

                                   GENERAL ALLEGATIONS

        6.      In or around April 2016, Defendant agreed to purchase from Plaintiff, and Plaintiff

agreed to manufacture and sell to Defendant, 200,000,000 units of 9 x 19 mm full metal jacket

(“FMJ”) Luger bullets (the “Bullets”)1.


1
  True and correct copies of the Applications and Permits for Importation of Firearms,
Ammunition and Implements of War Documents for the bullets in question are attached hereto at
Composite Exhibit A.
                                          2

                1450 BRICKELL AVENUE | SUITE 1900 | MIAMI, FLORIDA 33131-3453
                 t: 305-755-9500 | f: 305-714-4340 | WWW.BERGERSINGERMAN.COM
    Case 2:20-cv-00037-JLB-NPM Document 1 Filed 01/16/20 Page 3 of 13 PageID 3




          7.     As summarized in the table below, from in or around June 2016, to in or around May

2017, Plaintiff manufactured and delivered to Defendant, and Defendant received and accepted from

Plaintiff, 22,407,405 Bullets with a value of $1,011,081.96, in ten (10) successive shipments:

                                                                             Total Amount    Complaint
                                        Shipping Date
                             Invoice                         Quantity       Payable Under     Exhibit2
           Invoice Date        No.                            (Units)              Invoice
                                                                                     (USD)

          June 30, 2016                   July 1, 2016
                                          (01.07.2016)                                           B
    1      (30.06.2016)      26465                              2,955   $           124.11

          October 5, 2016               October 6, 2016
                                         (10.06.2016)                                            C
    2      (10.05.2016)      26082                          2,377,000            99,834.00

           November 24,                November 25, 2016
                                                                                                 D
    3    2016 (24.11.2016)   073012       (25.11.2016)      2,500,000           113,750.00

         December 6, 2016              December 7, 2016
                                         (07.12.2016)                                            E
    4      (06.12.2016)      073016                         2,502,750           113,750.00

         February 8, 2017              February 11, 2017
                                         (11.02.2017)                                            F
    5      (08.02.2017)      073040                         2,500,000           113,750.00

          March 8, 2017                 March 13, 2017
                                                                                                 G
    6     (08.03.2017)       073045      (13.03.2017)       2,600,000           118,300.00

          March 20, 2017                March 27, 2017
                                         (27.03.2017)                                            H
    7      (20.03.2017)      073047                         2,400,000           109,200.00

          March 28, 2017                  April 3, 2017
                                          (03.04.2017)                                           I
    8      (28.03.2017)      073053                         2,500,000           113,750.00

           April 13, 207                  April 24, 207
                                                                                                 J
    9      (13.04.2017)      073059       (24.04.2017)      2,524,700           114,873.85

           May 2, 2017                    May 8, 2017
                                          (08.05.2017)                                           K
    10     (02.05.2017)      073064                         2,500,000           113,750.00

                                                 TOTALS    22,407,405   $     1,011,081.96


          8.     Defendant received all ten (10) shipments, or a total of 22,407,405 Bullets, from

the Plaintiff.




2
    True and correct copies of the Shipping Documents, Bills of Lading, and Invoices for
shipments one (1) to ten (10) are attached hereto at Exhibit B through K.
                                                 3

                  1450 BRICKELL AVENUE | SUITE 1900 | MIAMI, FLORIDA 33131-3453
                   t: 305-755-9500 | f: 305-714-4340 | WWW.BERGERSINGERMAN.COM
 Case 2:20-cv-00037-JLB-NPM Document 1 Filed 01/16/20 Page 4 of 13 PageID 4




        9.       Defendant did not at any time object to any shipment of Bullets it received from

Plaintiff.

        10.      In connection with each shipment, Plaintiff delivered to Defendant a corresponding

Invoice stating, among other things, the “Amount Payable” for each shipment. The “Payment

Term” of each Invoice specifies: “50% Advance Payment, 50% Before Shipment.” A true and

correct copy of the Invoice for each shipment is attached hereto at Exhibit B through K.

        11.      Defendant did not at any time object to any of the Invoices or the “Amounts

Payable” thereunder.

        12.      The total “Amount Payable” for all Invoices delivered by Plaintiff to Defendant is

$1,011,081.96.

        13.      On or about April 7, 2016, Defendant delivered to Plaintiff a payment in the amount

of $100,000 for the entire “Amounts Payable” under the Invoices for the first shipment

($99,834.00), second shipment ($124.11), and a small portion of the third shipment ($31.89). A

true and correct copy of the confirmation for the $100,000 payment wire transferred to the

Plaintiff’s Turkish bank account by the Defendant is attached hereto at Exhibit L.

        14.      On or about October 25, 2016, Defendant delivered to Plaintiff a payment in the

amount of $30,000 for another portion of the “Amount Payable” under the Invoice for the third

shipment. A true and correct copy of the confirmation for the $30,000 payment wire transferred

to the Plaintiff’s Turkish bank account by the Defendant is attached hereto at Exhibit M.

        15.      Since October 25, 2016, Defendant has refused or otherwise failed to make any

additional payment to Plaintiff.

        16.      Thus, pursuant to the Invoices for the third, fourth, fifth, sixth, seventh, eighth,

ninth, and tenth shipments—each of which was accepted without objection or protest by the

                                                  4

                 1450 BRICKELL AVENUE | SUITE 1900 | MIAMI, FLORIDA 33131-3453
                  t: 305-755-9500 | f: 305-714-4340 | WWW.BERGERSINGERMAN.COM
    Case 2:20-cv-00037-JLB-NPM Document 1 Filed 01/16/20 Page 5 of 13 PageID 5




Defendant—Defendant currently owes Plaintiff the total amount of $881,081.96 as summarized in

the table below:

                                                                   Total Amount        Total Amount    Complaint
                          Invoice   Shipping Date     Quantity    Payable Under         Outstanding     Exhibit3
          Invoice Date      No.                        (Units)           Invoice              (USD)
                                                                           (USD)

         June 30, 2016              July 1, 2016
    1     (30.06.2016)    26465     (01.07.2016)         2,955    $     124.11     $           0.00       B

          October 5,                 October 6,
    2        2016                       2016                                                   0.00       C
         (10.05.2016)     26082     (10.06.2016)     2,377,000        99,834.00
         November 24,               November 25,
    3        2016                       2016                                              83,718.11       D
         (24.11.2016)     073012    (25.11.2016)      2,500,000       113,750.00
          December 6,               December 7,
    4         2016                      2016                                                              E
          (06.12.2016)    073016    (07.12.2016)      2,502,750       113,750.00         113,750.00
           February 8,               February 11,
    5         2017                       2017                                                              F
          (08.02.2017)    073040     (11.02.2017)     2,500,000       113,750.00         113,750.00
                                       March 20,
    6    March 8, 2017                   2017                                                             G
         (08.03.2017)     073045     (20.03.2017)     2,600,000       118,300.00         118,300.00
                                       March 27,
    7    March 20, 2017                  2017                                                             H
          (20.03.2017)    073047     (27.03.2017)     2,400,000       109,200.00         109,200.00

         March 28, 2017              April 3, 2017
    8     (28.03.2017)    073053     (03.04.2017)     2,500,000       113,750.00         113,750.00        I

          April 13, 207              April 24, 207
    9     (13.04.2017)    073059     (24.04.2017)     2,524,700       114,873.85         114,873.85        J

          May 2, 2017                May 8, 2017
    10    (02.05.2017)    073064     (08.05.2017)     2,500,000       113,750.00         113,750.00       K


                                          TOTALS     22,407,405   $ 1,011,081.96   $      881,081.96


          17.      Despite Plaintiff’s demand for payment, Defendant has refused or otherwise failed

to pay all or any portion of the $881,081.96 amount due and payable to Plaintiff.                  See, e.g.,

correspondence from Selçuk Özdemir, General Manager of Atesci, to Matt Saracoglu, principal of



3
    True and correct copies of the Invoices for shipments three (3) to ten (10) are attached hereto
at Exhibit D through K.
                                                 5

                   1450 BRICKELL AVENUE | SUITE 1900 | MIAMI, FLORIDA 33131-3453
                    t: 305-755-9500 | f: 305-714-4340 | WWW.BERGERSINGERMAN.COM
 Case 2:20-cv-00037-JLB-NPM Document 1 Filed 01/16/20 Page 6 of 13 PageID 6




Sarac, dated October 24, 2017, demanding payment, a true and correct copy of which is attached

hereto as Exhibit N.

        18.     On or about November 15, 2018, Defendant and/or its principal, Matt Sarac,

represented to Plaintiff and/or its principals or agents that Defendant had sold all but 7,142,000,

or approximately thirty percent (30%), of the 22,407,405 Bullets Plaintiff had delivered to the

Defendant between in or around June 2016, to in or around May 2017. Defendant and/or Mr. Sarac

also represented to Plaintiff that the value of the 7,142,000 was $371,384.00.

        19.     Plaintiff is informed and believes and thereon alleges that since November 15,

2018, Defendant has sold most, if not all, of the 7,142,000 Bullets that Defendant and/or Mr. Sarac

represented to Plaintiff had not been sold as of that date.

        20.     Plaintiff has retained the law firm of Berger Singerman, LLP (“Berger Singerman”)

to represent it in this matter and has agreed to pay Berger Singerman reasonable attorneys’ fees

and costs for its services.

        21.     All conditions precedent to bringing this action have occurred or have been

performed by Plaintiff or waived or excused by Defendant.

                             COUNT I
   (BREACH OF CONTRACT UNDER THE UNITED NATIONS CONVENTION ON
         CONTRACTS FOR THE INTERNATIONAL SALE OF GOODS)

        22.     Atesci repeats, re-alleges, and incorporates the allegations set forth in paragraphs 1

through 21 above as if fully set forth herein.

        23.     Article 1 of the United Nations Convention on Contracts for the International Sale

of Goods (the “CISG”) provides, in pertinent part, “This Convention applies to contracts of sale

of goods between parties whose places of business are in different States…when the States are

Contracting States.” CISG, Art. 1(1)(a).

                                                  6

                1450 BRICKELL AVENUE | SUITE 1900 | MIAMI, FLORIDA 33131-3453
                 t: 305-755-9500 | f: 305-714-4340 | WWW.BERGERSINGERMAN.COM
 Case 2:20-cv-00037-JLB-NPM Document 1 Filed 01/16/20 Page 7 of 13 PageID 7




         24.   Atesci is a corporate entity organized and existing under the laws of the Republic

of Turkey.

         25.   Sarac is a corporate entity organized and existing under the laws of the state of

Florida.

         26.   Both the Republic of Turkey and the United States are “Contracting States” to the

CISG.

         27.   Moreover, Article 11 of the CISG provides, “A contract of sale need not be

concluded in or evidenced by writing and is not subject to any other requirement as to form. It may

be proved by any means, including witnesses.” CISG, Art. 11.

         28.   Pursuant to Article 96, “A Contracting State whose legislation requires contracts of

sale to be concluded in or evidenced by writing may at any time make a declaration in accordance

with article 12 that any provision of article 11… that allows a contract of sale or its modification

or termination by agreement or any offer, acceptance, or other indication of intention to be made

in any form other than in writing, does not apply where any party has his place of business in that

State.” CISG, Art. 96.

         29.   Neither the Republic of Turkey nor the United States has made a declaration under

Article 96 stating that the provisions of Article 11 which, as established above, provide that “[a]

contract of sale need not be concluded in or evidenced by writing,” “is not subject to any other

requirement as to form,” and “may be proved by any means,” shall not apply where any party to

the contract has its place of business in either the Republic of Turkey or the United States.

         30.   Accordingly, the CISG is applicable to the instant dispute between Atesci and

Sarac.

         31.   The creation of a contract for the sale of goods between Atesci, as the “seller,” and

                                                 7

                1450 BRICKELL AVENUE | SUITE 1900 | MIAMI, FLORIDA 33131-3453
                 t: 305-755-9500 | f: 305-714-4340 | WWW.BERGERSINGERMAN.COM
 Case 2:20-cv-00037-JLB-NPM Document 1 Filed 01/16/20 Page 8 of 13 PageID 8




Sarac, as the “buyer,” under the CISG is evidenced by, among other things: (a) the acts and

intentions of the parties insofar as Sarac ordered the Bullets from Atesci, Atesci manufactured and

shipped the Bullets ordered to Sarac, Sarac received and accepted the Bullets delivered by Atesci,

Sarac tendered payment for a portion of the Bullets delivered by Atesci, and Sarac sold some or

all of the Bullets it received from Atesci to third parties; and (b) the Invoices sent by Atesci to

Sarac for each of the ten (10) shipments of Bullets which expressly state, in agreed upon and

commercially reasonable terms, the quantity of Bullets shipped; the total price of the Bullets (i.e.,

the “Amount Payable”) at an agreed upon rate (i.e., the unit price), and the “Terms of Payment,”

which specify the amount and time of payment of the “Amount Payable” under each Invoice. See

Invoices at Exhibits B through K.

       32.     Atesci fully performed under the contract with Sarac by manufacturing, shipping,

and delivering to Sarac Bullets of the quantity, quality and description ordered by Sarac and

described in the Invoices and packaged in the manner described in the Invoices, Shipping

Documents, and Bills of Lading. The Bullets delivered by Atesci to Sarac are free from any right

or claim of a third party, including any rights based on industrial property or other intellectual

property.

       33.     Sarac received and accepted the Bullets delivered by Atesci and never gave notice

to Atesci of any lack of conformity with the Bullets it had ordered or described in the Invoices,

Shipping Documents, or Bills of Lading.

       34.     Pursuant to Article 55 of the CISG, “The buyer must pay the price for the goods

and take delivery of them as required by the contract and this Convention,” and the buyer must

also, pursuant to Article 59, “pay the price on the date fixed by or determinable from the contract

and this Convention without the need for any request or compliance with any formality on the part

                                                 8

                1450 BRICKELL AVENUE | SUITE 1900 | MIAMI, FLORIDA 33131-3453
                 t: 305-755-9500 | f: 305-714-4340 | WWW.BERGERSINGERMAN.COM
 Case 2:20-cv-00037-JLB-NPM Document 1 Filed 01/16/20 Page 9 of 13 PageID 9




of the seller.” CISG, Articles 55 and 59.

       35.     As set forth above, Sarac has failed or refused to pay Atesci the outstanding

“Amounts Payable” under the Invoices for shipments three through ten, which collectively total

$881,081.96.

       36.     Sarac’s failure or refusal to pay the outstanding amounts constitute material

breaches of contract under Articles 55 and 59 of the CISG.

       37.     As a result of Sarac’s material breaches of its contractual obligations, Atesci has

sustained and continues to sustain substantial monetary damages.

       WHEREFORE, Plaintiff Atesci Ltd. hereby demands judgment against Defendant Sarac

Distributors LLC for damages in an amount to be determined at trial but believed to include

$881,081.96 for the balance due and owing under the Invoices for shipments three through ten,

together with prejudgment interest, reasonable costs, and any such other and further relief as the

Court and/or jury deems just and proper.

                                       COUNT II
                              (GOODS SOLD AND DELIVERED)

       38.     Atesci repeats, re-alleges, and incorporates the allegations set forth in paragraphs 1

through 21 above as if fully set forth herein.

       39.     This cause of action by Atesci against Sarac for “Goods Sold and Delivered” is pled

in the alternative to Count I (“Breach of Contract under the United Nations Convention on

Contracts for the International Sale of Goods”).

       40.     Atesci sold and delivered 22,407,405 Bullets to Sarac on the dates and amounts set

forth in the Invoices attached hereto at Exhibits B through K.

       41.     Sarac received and accepted the 22,407,405 Bullets delivered by Atesci and never

objected to their quality or lack of conformity with the Bullets described in the Invoices, Shipping
                                                 9

                1450 BRICKELL AVENUE | SUITE 1900 | MIAMI, FLORIDA 33131-3453
                 t: 305-755-9500 | f: 305-714-4340 | WWW.BERGERSINGERMAN.COM
Case 2:20-cv-00037-JLB-NPM Document 1 Filed 01/16/20 Page 10 of 13 PageID 10




Documents, or Bills of Lading.

        42.     Nevertheless, Sarac has failed to tender all or a portion of the agreed upon purchase

price or the reasonable value of the Bullets sold and delivered to it by Atesci in shipments three,

four, five, six, seven, eight, nine, and ten.

        43.     Accordingly, Sarac owes Atesci the principal sum of $881,081.96, plus applicable

interest, as a result of its failure to pay all or a portion of the agreed upon purchase price or the

reasonable value of the Bullets sold and delivered to Sarac and Atesci in those shipments.

        WHEREFORE, Plaintiff Atesci Ltd. hereby demands judgment against Defendant Sarac

Distributors LLC for damages in an amount to be determined at trial but believed to include the

balance due for goods sold and delivered to Sarac in the amount of $881,081.96, together with

prejudgment interest, reasonable costs, and any such other and further relief as the Court and/or

jury deems just and proper.

                                           COUNT III
                                       (ACCOUNT STATED)

        44.     Atesci repeats, re-alleges, and incorporates the allegations set forth in paragraphs 1

through 21 above as if fully set forth herein.

        45.     This cause of action by Atesci against Sarac for “Account Stated” is pled in the

alternative to Count I (“Breach of Contract under the United Nations Convention on Contracts for

the International Sale of Goods”).

        46.     Prior to the institution of this action, Atesci and Sarac engaged in business

transactions for the purchase and sale of goods, including, but not limited to, the Bullets.

        47.     In connection with the purchase and sale of the Bullets, Atesci rendered a series of

Invoices to Sarac which specified the purchase price for each shipment of Bullets.          True and

correct copies of the Invoices are attached at Exhibits B through K and summarized in paragraphs
                                                 10

                1450 BRICKELL AVENUE | SUITE 1900 | MIAMI, FLORIDA 33131-3453
                 t: 305-755-9500 | f: 305-714-4340 | WWW.BERGERSINGERMAN.COM
Case 2:20-cv-00037-JLB-NPM Document 1 Filed 01/16/20 Page 11 of 13 PageID 11




7 and 16 above.

       48.     Sarac did not object to any of the Invoices rendered to it by Atesci, and therefore

agreed to pay the purchase price stated in each such Invoice.

       49.     Nevertheless, Sarac has failed to tender all or a portion of the purchase price stated

in the Invoices for the third, fourth, fifth, sixth, seventh, eighth, ninth, and tenth shipments of

Bullets. See Invoices at Exhibits D through K and paragraph 16 supra.

       50.     Accordingly, Sarac owes Atesci the principal sum of $881,081.96, plus applicable

interest, as a result of its failure to pay all or a portion of the of the purchase prices stated in the

Invoices for those shipments of Bullets.

       WHEREFORE, Plaintiff Atesci Ltd. hereby demands judgment against Defendant Sarac

Distributors LLC for damages in an amount to be determined at trial but believed to include the

principal amount of $881,081.96 for the balance due on the accounts stated in the Invoices for

shipments three (3) through ten (10), together with prejudgment interest, reasonable costs, and any

such other and further relief as the Court and/or jury deems just and proper.

                                           COUNT IV
                                     (UNJUST ENRICHMENT)

       51.     Atesci repeats, re-alleges, and incorporates the allegations set forth in paragraphs 1

through 21 above as if fully set forth herein.

       52.     This cause of action by Atesci against Sarac for “Unjust Enrichment” is pled in the

alternative to Count I (“Breach of Contract under the United Nations Convention on Contracts for

the International Sale of Goods”).

       53.     Atesci, conferred a benefit upon Sarac by delivering to Sarac 22,407,405 Bullets of

the quantity, quality and description ordered by Sarac and described in the Invoices rendered by

Atesci, with a total purchase price and/or reasonable value of $1,011,081.96.
                                                11

                1450 BRICKELL AVENUE | SUITE 1900 | MIAMI, FLORIDA 33131-3453
                 t: 305-755-9500 | f: 305-714-4340 | WWW.BERGERSINGERMAN.COM
Case 2:20-cv-00037-JLB-NPM Document 1 Filed 01/16/20 Page 12 of 13 PageID 12




       54.     Sarac knowingly accepted and retained the delivery of the 22,407,405 Bullets of

the quantity, quality and description ordered by Sarac and described in the Invoices, but without

justification, has refused or failed to tender payment of the full purchase price and/or total value

of the Bullets to Atesci.

       55.     Sarac, by knowingly accepting and retaining the 22,407,405 Bullets delivered by

Atesci and refusing or failing to tender payment of the full purchase price and/or total value of the

Bullets to Atesci, has been unjustly enriched.

       56.     It would be manifestly inequitable to permit Sarac to retain the benefit of the

Bullets—including the ability to profit from selling them to third parties—without paying the full

purchase price and/or total value of the Bullets to Atesci. Accordingly, Sarac should be ordered

to pay Atesci $881,081.96 for the unpaid purchase price balance and/or unpaid value of the Bullets

delivered to Sarac by Atesci.

       57.     Atesci seeks relief against Sarac under this cause of action because it has no

adequate remedy at law.

       WHEREFORE, Plaintiff Atesci Ltd. hereby demands judgment against Defendant Sarac

Distributors LLC for damages in an amount to be determined at trial but believed to include the

principal amount of $881,081.96 for the unpaid purchase price balance and/or unpaid value of the

Bullets delivered to Sarac by Atesci, together with prejudgment interest, reasonable costs, and any

such other and further relief as the Court and/or jury deems just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury of all issues so triable in this civil action.




                                                  12

                1450 BRICKELL AVENUE | SUITE 1900 | MIAMI, FLORIDA 33131-3453
                 t: 305-755-9500 | f: 305-714-4340 | WWW.BERGERSINGERMAN.COM
Case 2:20-cv-00037-JLB-NPM Document 1 Filed 01/16/20 Page 13 of 13 PageID 13




Dated: January 16, 2020                         Respectfully submitted,

                                                BERGER SINGERMAN LLP

                                                1450 Brickell Avenue
                                                Suite 1900
                                                Miami, FL 33131
                                                Phone: 305-755-9500
                                                Fax: 305-714-4384

                                                By: s/ Ricardo A. Gonzalez
                                                Paul Steven Singerman
                                                Florida Bar No. 378860
                                                singerman@bergersingerman.com
                                                drt@bergersingerman.com
                                                mdiaz@bergersingerman.com
                                                Leonard K. Samuels
                                                Florida Bar No. 501610
                                                lsamuels@bergersingerman.com
                                                Ricardo A. Gonzalez
                                                Florida Bar No. 691577
                                                rgonzalez@bergersingerman.com
                                                fsellers@bergersingerman.com




                                           13

              1450 BRICKELL AVENUE | SUITE 1900 | MIAMI, FLORIDA 33131-3453
               t: 305-755-9500 | f: 305-714-4340 | WWW.BERGERSINGERMAN.COM
